Citation Nr: 0614207	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
July 2001.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2005.  This matter was 
originally on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.

The Board decision in 2005 considered the claim for an 
increased evaluation for migraine headaches and granted a 50 
percent rating.  This issue is no longer on appeal.

In June 2002, the veteran submitted a statement to include 
among other issues, a claim for service connection for 
ringing in his ears.  As this matter remains unadjudicated, 
it is referred to the RO for appropriate action.


FINDING OF FACT

Continuity of symptomatology establishes that it is just as 
likely as not that the veteran's hypertension began in the 
military.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, hypertension was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2005 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
cardiovascular examination to determine the nature, etiology, 
and extent of any hypertension disability.  Thereafter, the 
AMC readjudicated the claim and issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's June 2005 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
purpose of applying the laws administered by VA, hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For this purpose, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1.

Pursuant to the Board's June 2005 Remand, the veteran was 
afforded a VA examination in October 2005.  The VA examiner 
was asked whether the veteran had a diagnosis of 
hypertension, and if so to determine the date of onset of the 
first clinical manifestations of hypertension.  


The VA examiner noted that after a thorough review of the 
veteran's extensive claims file, there was no evidence that 
the veteran was diagnosed with or treated for hypertension 
while serving in the military.  The examiner noted that the 
veteran had multiple blood pressure determinations in his 
military medical records on visits to treatment clinics for 
various symptomatology including yearly dental medical 
history from 1992 through 2001 as well as yearly annual 
screening examinations at which time his blood pressure 
determinations were always normal.  The only one exception 
was on October 10, 2000 when he was seen with a rash with a 
blood pressure reading of 154/84.  

For purposes of determining whether hypertension is present, 
this means, in part, that there must be diastolic blood 
pressure readings predominantly 90 or greater.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101. The VA examiner's opinion is 
not entirely persuasive, since the Board was able to locate 
many other "exceptions" to the normal blood pressure 
readings the VA examiner stated were present during service.  
For example, the record includes elevated diastolic readings 
in March 1987 of 130/90 and January 1996 of 144/94.  Also, 
when the veteran was referred to Dr. Mathias, blood pressure 
readings in May 2001 included 120/90 and 116/90.

Therefore, although hypertension was arguably not 
"officially" diagnosed during service, the veteran clearly 
had several instances of elevated readings.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis if manifested to a degree of 10 
percent or more within one year from date of separation from 
service.  To warrant a 10 percent rating under Diagnostic 
Code 7101, the evidence would need to show diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

The October 2005 VA examiner noted that a clinic note on June 
6, 2002 diagnosed hypertension with blood pressure 
determination noted of 143/81 (multiple blood pressure 
determination on previous dates were not recorded) and the 
veteran was medicated with Altace 2.5 mg daily.  On July 24, 
2002, the veteran's blood pressure was 145/99.  On July 30, 
2002, his Altace was discontinued and he was taking 
Lisinopril 40 mg daily.  The latter dose was felt to be too 
high and was reduced and on August 19, 2002 the veteran was 
on Lisinopril 10 mg daily with blood pressure 121/88.  The 
examiner reported that since that time, the veteran has been 
on various medications for hypertension, presently taking 
Cozaar 50 mg daily with adequate control of his blood 
pressure except for an occasional elevation of diastolic 
pressure.  

The VA examiner diagnosed the veteran with hypertension, 
essential, uncomplicated and determined that the date of 
onset of hypertension was June 6, 2002, within the year after 
the veteran separated from service.  The VA examiner was 
unable to confirm the June 2002 diagnosis of hypertension by 
readings taken two or more times on at least three different 
days because the veteran was normotensive on medications for 
hypertension.  The Board notes the medical evidence for the 
first post-service year also includes a VA examination report 
showing blood pressure of 130/90.

While hypertension was determined to have been diagnosed 
within a year of the veteran's discharge, it was not manifest 
to a degree of 10 percent or more.  There are no blood 
pressure readings during the year after service which include 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  The Board notes that one of the medications 
prescribed for the veteran for his migraine headaches, 
Verapamil, is also commonly prescribed to control 
hypertension which may account for the normal blood pressure 
readings while in service.  The Board notes that the October 
2005 VA examiner stated that based on the entire record, it 
was not likely that the veteran's hypertension was a result 
of any disease or injury the veteran had during service.  
However, the Board finds it important that the October 2005 
VA examiner acknowledged that the veteran was on Verapamil 
(from 180 mg to 240 mg) from December 1998 until 
approximately November 2000 for migraine headaches.  
Verapamil is also used to treat hypertension.  The Board also 
finds it important that there were elevated diastolic 
readings shown in the medical records prior to July 2001 that 
the VA examiner did not recognize. Therefore, because there 
are elevated blood pressure readings in service, elevated 
blood pressure readings and a diagnosis of hypertension 
within the year after service, and continued elevated blood 
pressure readings up to 2004 (all while on prescribed 
hypertension medication), and by resolving doubt in favor of 
the veteran, service connection for hypertension is warranted 
under 38 C.F.R. § 3.303(b).  


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


